DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.	The amendment file on April 29th 2022 has been entered. Claims 1 and 13 stand amended with claims 1 – 20 pending.
Allowable Subject Matter
3.	The following is an Examiner’s statement of reasons for allowance:
The prior arts of record fail to teach neither singly nor in combination, “A method comprising: storing model metadata that defines an analytic view that contains: a join operation that is based on a dimension column of a dimension table and a join column of a fact table, and a measure that is based on an aggregation operation and a measure column of said fact table; executing a data definition language (DDL) statement that creates a transparency view, wherein the DDL statement references said analytic view; storing denormalization metadata that defines  the transparency view, wherein the denormalization metadata is based on said analytic view; receiving a query that references said transparency view, wherein said query does not reference said analytic view; executing said query that references said transparency view based on: said denormalization metadata that defines said transparency view, said model metadata that defines said analytic view, and said measure that is based on said aggregation operation and said measure column of said fact table.” The closest prior art of record “Oracle Live SQL – Tutorial: Creating Analytical Views – Getting started” hereinafter “Oracle Live Sql”, teaches “A method comprising: storing model metadata that defines an analytic view that contains: a join operation that is based on a dimension column of a dimension table and a join column of a fact table, and a measure that is based on an aggregation operation and a measure column of said fact table; storing denormalization metadata that defines a transparency view that is based on said analytic view; receiving a query that references said transparency view, wherein said query does not reference said analytic view; executing said query that references said transparency view based on: said denormalization metadata that defines said transparency view, said model metadata that defines said analytic view, and said measure that is based on said aggregation operation and said measure column of said fact table.” 

As such the combined features as recited in independent claim 1 and similarly stated in independent claims 13 are not specifically disclosed in the prior arts of record. 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 1 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWEKU WILLIAM HALM whose telephone number is (469) 295 - 9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon -Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

5. 	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166